Citation Nr: 0011869	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-31 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a rating in 
excess of 30 percent for service-connected PTSD.  In April 
1997, the RO increased the disability rating for PTSD to 50 
percent.

In November 1997, a video conference hearing was held before 
the undersigned Member of the Board making the decision in 
this case who was designated by the Acting Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  

By memorandum dated in March 1998, the Acting Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

The veteran has claimed entitlement to an increased rating 
for service-connected residuals of malaria.  This issue is 
referred to the RO for appropriate action.  

The case was previously before the Board in April 1998 when 
it was remanded for additional development.  Unfortunately, 
as discussed below, another remand is required.


REMAND

The Board finds that additional development of the 
evidentiary record is required.    
This case is complicated by the fact that the evidence shows 
other psychiatric disorders, aside from service-connected 
PTSD.  For example, evidence recently obtained on remand 
shows that the veteran was diagnosed as having a major 
depressive disorder upon hospitalizations at Charter 
Behavioral Health System of Mobile in 1997 and 1999.  The 
medical evidence of record is inadequate with regard to 
distinguishing, to the extent, if any, that it is possible to 
distinguish, between the symptomatology resulting from the 
veteran's service-connected PTSD and any other psychiatric 
disorders.  Accordingly, the claim is remanded for a new VA 
examination.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)).    

Further, any recent medical records showing treatment for 
PTSD may prove relevant to the claim and should be obtained 
on remand.  It appears that the veteran may have been treated 
on an outpatient basis at Southwest Alabama Mental Health 
Center by Drs. Cranton and Bob Hill, at Charter Behavioral 
Health System of Mobile, and at the Pensacola, Florida, VA 
Medical Center (VAMC).  

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected PTSD since 1997 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Tuskegee, Montgomery, and 
Pensacola VAMCs; at Charter Behavioral 
Health System of Mobile; and at Southwest 
Alabama Mental Health Center. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability, as opposed to 
any nonservice-connected psychiatric 
disorders.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of the 
score assigned.  If it is not possible to 
assign a GAF score on the basis of the 
veteran's PTSD alone, the examiner is 
asked to so state. 

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores. 

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected PTSD and any 
other nonservice-connected psychiatric 
disorders shown by the medical evidence, 
i.e., major depressive disorder.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  Is any depressive disorder 
associated with the veteran's PTSD, or is 
it a separate and distinct disability?

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, give due 
consideration to the effect of the revised 
criteria for evaluating mental disorders, 
effective November 7, 1996, and consider 
whether the old or new criteria are more 
favorable to the veteran, pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991), Green v. Brown, 10 Vet. App. 111 
(1997), and  VAOPGCPREC 3-2000.
 
5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




